IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA
AARON ALLEN FOLEY,
                                        NOT FINAL UNTIL TIME EXPIRES TO
      Appellant,                        FILE MOTION FOR REHEARING AND
                                        DISPOSITION THEREOF IF FILED
v.
                                        CASE NO. 1D16-1017
STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed December 14, 2016.

An appeal from the Circuit Court for Clay County.
John H. Skinner, Judge.

Aaron Allen Foley, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tayo Popoola, Assistant Attorney General,
Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

OSTERHAUS, JAY, and WINSOR, JJ., CONCUR.